EX-10.1 2 ex1018.htm PLAN Exhibit 10.1 2000 Option Plan - Ramp Networks

Exhibit No. 10.1

RAMP NETWORKS, INC.

2000 NON-STATUTORY STOCK OPTION PLAN

 

1. Purposes of the Plan. The purposes of this 2000 Non-Statutory Stock Option
Plan are to attract and retain the best available personnel for positions of
substantial responsibility, to provide additional incentive to the Employees and
Consultants of the Company and its Subsidiaries to promote the success of the
Company's business. Options granted hereunder shall be Nonstatutory Stock
Options.

2. Definitions. As used herein, the following definitions shall apply:

(a) "Administrator" means the Board or any of its Committees appointed pursuant
to Section 4 of the Plan.

(b) "Affiliate" means an entity other than a Subsidiary in which the Company
owns a significant interest directly or indirectly, as determined in the
discretion of the Administrator, or which, together with the Company, is under
common control of a third person or entity.

(c) "Applicable Laws" means the legal requirements relating to the
administration of stock option plans under applicable U.S. state corporate laws,
U.S. federal and applicable state securities laws, the Code, any Stock Exchange
rules and regulations and the applicable laws of any other country or
jurisdiction where Options are granted under the Plan, as such laws, rules,
regulations and requirements shall be in place from time to time; provided,
however, that to the extent permitted under such laws, rules, regulations and
requirements, the rights of any participant under the Plan shall be determined
in accordance with the law of the State of California, without giving effect to
principles of conflict of law.

(d) "Board" means the Board of Directors of the Company.

(e) "Change of Control" means a sale of all or substantially all of the
Company's assets, or any merger or consolidation of the Company with or into
another corporation other than a merger or consolidation in which the holders of
more than 50% of the shares of capital stock of the Company outstanding
immediately prior to such transaction continue to hold (either by the voting
securities remaining outstanding or by their being converted into voting
securities of the surviving entity) more than 50% of the total voting power
represented by the voting securities of the Company, or such surviving entity,
outstanding immediately after such transaction.

(f) "Code" means the Internal Revenue Code of 1986, as amended.

(g) "Committee" means the Committee appointed by the Board in accordance with
paragraph (a) of Section 4 of the Plan, if one is appointed.

(h) "Common Stock" means the Common Stock of the Company.

(i) "Company" means Ramp Networks, Inc., a Delaware corporation.

(j) "Consultant" means any person who is engaged by the Company or any Parent,
Subsidiary or Affiliate to render consulting services and is compensated for
such consulting services, excluding Officers, Named Executives and Directors.

(k) "Continuous Service Status" means the absence of any interruption or
termination of service as an Employee or Consultant to the Company or a Parent,
Subsidiary or Affiliate. Continuous Service Status shall not be considered
interrupted in the case of: (i) sick leave; (ii) military leave; (iii) any other
leave of absence approved by the Administrator, provided that such leave is for
a period of not more than 90 days, unless reemployment upon the expiration of
such leave is guaranteed by contract or statute, or unless provided otherwise
pursuant to Company policy adopted from time to time; or (iv) transfers between
locations of the Company or between the Company, its Parent(s), Subsidiaries or
Affiliates or their respective successors. Unless otherwise determined by the
Administrator, a change in status from an Employee to a Consultant or from a
Consultant to an Employee will not constitute termination or interruption of
Continuous Service Status.

(l) "Corporate Transaction" means a sale of all or substantially all of the
Company's assets, or a merger, consolidation or other capital reorganization of
the Company with or into another corporation.

(m) "Director" means a member of the Board.

(n) "Employee" means any person who is employed by the Company or any Parent,
Subsidiary or Affiliate of the Company, excluding Officers, Named Executives and
Directors. Notwithstanding the foregoing, an Officer who was not previously
employed by the Company and for whom an Option grant is an inducement essential
to the Officer's entering into an employment relationship or contract with the
Company shall be treated as an Employee for purposes of the Option grant made to
the Officer in connection with commencement of the Officer's employment with the
Company.

(o) "Exchange Act" means the Securities Exchange Act of 1934, as amended.

(p) "Fair Market Value" means, as of any date, the value of Common Stock
determined as follows:

(i) If the Common Stock is listed on any established stock exchange or a
national market system including without limitation the National Market of the
National Association of Securities Dealers, Inc. Automated Quotation ("Nasdaq")
System, its Fair Market Value shall be the closing sales price for such stock
(or the closing bid, if no sales were reported), as quoted on such system or
exchange on the date of determination, or if no trading occurred on the date of
determination, on the last market trading day prior to the time of
determination, as reported in The Wall Street Journal or such other source as
the Administrator deems reliable;

(ii) If the Common Stock is quoted on the Nasdaq System (but not on the National
Market thereof) or regularly quoted by a recognized securities dealer but
selling prices are not reported, its Fair Market Value shall be the mean between
the high bid and low asked prices for the Common Stock on the date of
determination (or if no bids occurred on the date of determination, on the last
trading day prior to the date of determination) as reported in The Wall Street
Journal or such other source as the Administrator deems reliable; or

(iii) In the absence of an established market for the Common Stock, the Fair
Market Value thereof shall be determined in good faith by the Administrator.

(q) "Named Executive" means any individual who, on the last day of the Company's
fiscal year, is the chief executive officer of the Company (or is acting in such
capacity) or among the four highest compensated officers of the Company (other
than the chief executive officer). Such officer status shall be determined
pursuant to the executive compensation disclosure rules under the Exchange Act.

(r) "Nonstatutory Stock Option" means an Option not intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code, as
designated in the applicable Option Agreement.

(s) "Officer" means a person who is appointed or elected by the Board of
Directors as an officer of the Company, including but not limited to a person
who is an officer within the meaning of Section 16 of the Exchange Act and the
rules and regulations promulgated thereunder.

(t) "Option" means a Non-Statutory Stock Option granted pursuant to the Plan.

(u) "Option Agreement" means a written document, the form(s) of which shall be
approved from time to time by the Administrator, reflecting the terms of an
Option granted under the Plan and includes any documents attached to or
incorporated into such Option Agreement, including, but not limited to, a notice
of stock option grant and a form of exercise notice.

(v) "Optioned Stock" means the Common Stock subject to an Option.

(w) "Optionee" means an Employee or Consultant who receives an Option.

(x) "Parent" means a "parent corporation," whether now or hereafter existing, as
defined in Section 424(e) of the Code.

(y) "Plan" means this 2000 Non-Statutory Stock Option Plan.

(z) "Share" means a share of the Common Stock, as adjusted in accordance with
Section 12 of the Plan.

(aa) "Subsidiary" means a "subsidiary corporation," whether now or hereafter
existing, as defined in Section 424(f) of the Code.

3. Stock Subject to the Plan. Subject to the provisions of Section 12 of the
Plan, the maximum aggregate number of Shares that may be optioned and sold under
the Plan is 2,500,000 shares of Common Stock. The Shares may be authorized, but
unissued, or reacquired Common Stock.

If an Option should expire or become unexercisable for any reason without having
been exercised in full, the unpurchased Shares that were subject thereto shall,
unless the Plan shall have been terminated, become available for future grant
under the Plan. In addition, any Shares of Common Stock that are retained by the
Company upon exercise of an Option in order to satisfy the exercise or purchase
price for such Option or any withholding taxes due with respect to such exercise
shall be treated as not issued and shall continue to be available under the
Plan. Notwithstanding any other provision of the Plan, shares issued under the
Plan and later repurchased by the Company shall not become available for future
grant or sale under the Plan.

4. Administration of the Plan.

(a) Composition of Administrator. The Plan shall be administered by (A) the
Board or (B) a Committee designated by the Board, which Committee shall be
constituted in such a manner as to satisfy the Applicable Laws. If a Committee
has been appointed pursuant to this Section 4(a), such Committee shall continue
to serve in its designated capacity until otherwise directed by the Board. From
time to time the Board may increase the size of any Committee and appoint
additional members thereof, remove members (with or without cause) and appoint
new members in substitution therefor, fill vacancies (however caused) and remove
all members of a Committee and thereafter directly administer the Plan, all to
the extent permitted by the Applicable Laws.

(b) Powers of the Administrator. Subject to the provisions of the Plan, and in
the case of a Committee, the specific duties delegated by, or limitations of
authority imposed by, the Board to or on such Committee, the Administrator shall
have the authority, in its discretion:

(i) to grant Options under the Plan;

(ii) to determine, upon review of relevant information and in accordance with
Section 2(o) of the Plan, the Fair Market Value of the Common Stock;

(iii) to determine the exercise price per share of Options to be granted, which
exercise price shall be determined in accordance with Section 10(a) of the Plan;

(iv) to determine the Employees or Consultants to whom, and the time or times at
which, Options shall be granted and the number of shares to be represented by
each Option;

(v) to interpret the Plan;

(vi) to approve forms of agreement for use under the Plan;

(vi) to determine the terms and conditions, not inconsistent with the terms of
the Plan, of any award granted hereunder, which terms and conditions include but
are not limited to the exercise or purchase price, the time or times when
Options may be exercised (which may be based on performance criteria), any
vesting acceleration or waiver of forfeiture restrictions, and any restriction
or limitation regarding any Option, Optioned Stock or Restricted Stock, based in
each case on such factors as the Administrator, in its sole discretion, shall
determine;

(vii) to determine whether and under what circumstances an Option may be settled
in cash under Section 9(f) instead of Common Stock;

(viii) to reduce the exercise price of any Option to the then current Fair
Market Value if the Fair Market Value of the Common Stock covered by such Option
shall have declined since the date the Option was granted and to make any other
amendments or adjustments to any Option that the Administrator determines, in
its discretion and under the authority granted to it under the Plan, to be
necessary or advisable, provided however that no amendment or adjustment to an
Option that would materially and adversely affect the rights of any Optionee
shall be made without the prior written consent of the Optionee;

(x)  to initiate an Option Exchange Program;

(xi)  to construe and interpret the terms of the Plan and awards granted under
the Plan; and

(xii) in order to fulfill the purposes of the Plan and without amending the
Plan, to modify grants of Options to Participants who are foreign nationals or
employed outside of the United States in order to recognize differences in local
law, tax policies or customs.

(e) Effect of Administrator's Decision. All decisions, determinations and
interpretations of the Administrator shall be final and binding on all
Participants.

5. Eligibility.

(a) Recipients of Grants. Options may be granted only to Employees and
Consultants. An Employee or Consultant who has been granted an Option may, if he
is otherwise eligible, be granted an additional Option or Options.

(b) Type of Option. Each Option shall be designated in the Option Agreement as a
Nonstatutory Stock Option.

(c) At-Will Relationship. The Plan shall not confer upon any Optionee any right
with respect to continuation of employment or consulting relationship with the
Company, nor shall it interfere in any way with such holder's right or the
Company's right to terminate his or her employment or consulting relationship at
any time, with or without cause.

6. Term of Plan. The Plan shall become effective upon its adoption by the Board
of Directors. It shall continue in effect for a term of ten (10) years unless
sooner terminated under Section 15 of the Plan.

7. Term of Option. The term of each Option shall be ten (10) years from the date
of grant thereof or such shorter term as may be provided in the Option
Agreement.

8. Exercise Price and Consideration.

(a) The per Share exercise price for the Shares to be issued pursuant to
exercise of an Option shall be such price as is determined by the Administrator.

(b) The consideration to be paid for the Shares to be issued upon exercise of an
Option, including the method of payment, shall be determined by the
Administrator and may consist entirely of (1) cash, (2) check, (3) delivery or
optionee's promissory note with such recourse, interest, security and redemption
provisions as the Administrator determines to be appropriate (subject to
provisions of Applicable Law, (4) cancellation of indebtedness, (5) surrender of
other Shares which (i) either have been owned by the Optionee for more than six
(6) months on the date of surrender or were not acquired, directly or
indirectly, from the Company, and (ii) have a fair market value on the date of
surrender equal to the aggregate exercise price of the Shares as to which said
Option shall be exercised, (6) delivery of a properly executed exercise notice
together with irrevocable instructions to a broker to deliver promptly to the
Company the amount of sale or loan proceeds required to pay the exercise price,
(7) any combination of such methods of payment, (8) any combination of the
foregoing methods of payment; or (9) such other consideration and method of
payment for the issuance of Shares to the extent permitted under the Applicable
Laws. In making its determination as to the type of consideration to accept, the
Administrator shall consider if acceptance of such consideration may be
reasonably expected to benefit the Company, and the Administrator may refuse to
accept a particular form of consideration at the time of any Option exercise if,
in its sole discretion, acceptance of such form of consideration is not in the
best interests of the Company at such time.

9. Exercise of Option.

(a) Vesting. Any Option granted hereunder shall be exercisable at such times and
under such conditions as determined by the Administrator, consistent with the
terms of the Plan and reflected in the Option Agreement, including vesting
requirements and/or performance criteria with respect to the Company and/or the
Optionee.

(b) Procedure for Exercise. An Option may not be exercised for a fraction of a
Share. An Option shall be deemed to be exercised when written notice of such
exercise has been given to the Company in accordance with the terms of the
Option by the person entitled to exercise the Option and full payment for the
Shares with respect to which the Option is exercised has been received by the
Company. Full payment may, as authorized by the Administrator, consist of any
consideration and method of payment allowable under Section 8(b) of the Plan.
Exercise of an Option in any manner shall result in a decrease in the number of
Shares that thereafter may be available, both for purposes of the Plan and for
sale under the Option, by the number of Shares as to which the Option is
exercised.

(c) Rights as a Shareholder. Until the issuance (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company) of the stock certificate evidencing such Shares, no right to vote or
receive dividends or any other rights as a shareholder shall exist with respect
to the Optioned Stock, notwithstanding the exercise of the Option. The Company
shall issue (or cause to be issued) such stock certificate promptly upon
exercise of the Option. No adjustment will be made for a dividend or other right
for which the record date is prior to the date the stock certificate is issued,
except as provided in Section 12 of the Plan.

(d) Termination of Continuous Service Status. In the event of termination of an
Optionee's Continuous Service Status, such Optionee's right to exercise the
Option shall cease and the Option shall forthwith become void and cease to have
effect, except as set forth specifically in the Option Agreement.

If required by the Applicable Laws, an Option shall be exercisable by the
Optionee for a period of time following the termination of the Optionee's
Continuous Service as follows:

(i) In the event of termination of Continuous Service Status for reasons other
than the Optionee's disability or death, the Option shall be exercisable by the
Optionee following such termination for a period of not less than thirty (30)
days, as is determined by the Administrator after the date of such termination
of Continuous Service (but in no event later than the date of expiration of the
term of such Option as set forth in the Option Agreement), to the extent that
the Optionee was entitled to exercise it at the date of such termination. To the
extent that the Optionee was not entitled to exercise the Option at the date of
such termination, or if the Optionee does not exercise the Option to the extent
so entitled within the time specified above, the Option shall terminate and the
Optioned Stock underlying the unexercised portion of the Option shall revert to
the Plan.

(ii) In the event of termination of Continuous Service Status as a result of
Optionee's disability, such Optionee may, but only within six (6) months (or
such longer period of time as is determined by the Administrator), from the date
of such termination (but in no event later than the date of expiration of the
term of such Option as set forth in the Option Agreement), exercise the Option
to the extent he or she was entitled to exercise it at the date of such
termination. To the extent that the Optionee was not entitled to exercise the
Option at the date of termination, or if the Optionee does not exercise the
Option to the extent so entitled within the time specified herein, the Option
shall terminate and the Optioned Stock underlying the unexercised portion of the
Option shall revert to the Plan.

(iii) In the event of the death of an Optionee prior to termination of his or
her Continuous Service Status, the Option may be exercised at any time within
six (6) months (or such longer period of time as is determined by the
Administrator), following the date of death (but in no event later than the
expiration date of the term of such Option as set forth in the Option Agreement)
by such Optionee's estate or by a person who acquired the right to exercise the
Option by bequest or inheritance, but only to the extent of the right to
exercise that had accrued at the date of death or, if earlier, the date of
termination of the Optionee's Continuous Service. To the extent that the
Optionee was not entitled to exercise the Option at the date of death or
termination, as the case may be, or if the Optionee does not exercise such
Option to the extent so entitled within the time specified above, the Option
shall terminate and the Optioned Stock underlying the unexercised portion of the
Option shall revert to the Plan.

(e) Extension of Exercise Period. The Administrator shall have full power and
authority to extend the period of time for which an Option is to remain
exercisable following termination of an Optionee's Continuous Service Status
from the periods set forth in Sections 9(d)(i), (ii) or (iii) above or in the
Option Agreement to such greater time as the Board shall deem appropriate,
provided, that in no event shall such Option be exercisable later than the date
of expiration of the term of such Option as set forth in the Option Agreement.

(f) Buy-Out Provisions. The Administrator may at any time offer to buy out for a
payment in cash or Shares an Option previously granted under the Plan, based on
such terms and conditions as the Administrator shall establish and communicate
to the Optionee at the time such offer is made.

10. Taxes.

(a) As a condition of the exercise of an Option granted under the Plan, the
Optionee (or in the case of the Optionee's death, the person exercising the
Option) shall make such arrangements as the Administrator may require for the
satisfaction of any applicable federal, state, local or foreign withholding tax
obligations that may arise in connection with the exercise of an Option and the
issuance of Shares. The Company shall not be required to issue any Shares under
the Plan until such obligations are satisfied.

(b) In the case of an Employee and in the absence of any other arrangement, the
Employee shall be deemed to have directed the Company to withhold or collect
from his or her compensation an amount sufficient to satisfy such tax
obligations from the next payroll payment otherwise payable after the date of an
exercise of the Option.

(c) In the case of a Optionee other than an Employee (or in the case of an
Employee where the next payroll payment is not sufficient to satisfy such tax
obligations, with respect to any remaining tax obligations), in the absence of
any other arrangement and to the extent permitted under the Applicable Laws, the
Optionee shall be deemed to have elected to have the Company withhold from the
Shares to be issued upon exercise of the Option that number of Shares having a
Fair Market Value determined as of the applicable Tax Date (as defined below)
equal to the minimum statutory amount required to be withheld. For purposes of
this Section 10, the Fair Market Value of the Shares to be withheld shall be
determined on the date that the amount of tax to be withheld is to be determined
under the Applicable Laws (the "Tax Date").

(d) If permitted by the Administrator, in its discretion, a Optionee may satisfy
his or her tax withholding obligations upon exercise of an Option by
surrendering to the Company Shares that (i) in the case of Shares previously
acquired from the Company, have been owned by the Optionee for more than six
months on the date of surrender, and (ii) have a Fair Market Value determined as
of the applicable Tax Date equal to the minimum statutory amount required to be
withheld.

(e) Any election or deemed election by a Optionee to have Shares withheld to
satisfy tax withholding obligations under Section 10(c) or (d) above shall be
irrevocable as to the particular Shares as to which the election is made and
shall be subject to the consent or disapproval of the Administrator. Any
election by an Optionee under Section 11(d) above must be made on or prior to
the applicable Tax Date.

(f) In the event an election to have Shares withheld is made by a Optionee and
the Tax Date is deferred under Section 83 of the Code because no election is
filed under Section 83(b) of the Code, the Optionee shall receive the full
number of Shares with respect to which the Option is exercised but such Optionee
shall be unconditionally obligated to tender back to the Company the proper
number of Shares on the Tax Date.

11. Non-Transferability of Options. The Options may not be sold, pledged,
assigned, hypothecated, transferred, or disposed of in any manner other than by
will or by the laws of descent or distribution; provided, that the Administrator
may in its discretion grant transferable Options pursuant to option agreements
specifying (i) the manner in which such Options are transferable and (ii) that
any such transfer shall be subject to the Applicable Laws. The designation of a
beneficiary by an Optionee will not constitute a transfer. An Option may be
exercised, during the lifetime of the Optionee, only by the Optionee or a
transferee permitted by this Section 11.

12. Adjustments Upon Changes in Capitalization, Corporate Transaction and Other
Transaction.

(a) Changes in Capitalization. Subject to any required action by the
shareholders of the Company, the number of shares of Common Stock covered by
each outstanding Option, and the number of shares of Common Stock that have been
authorized for issuance under the Plan but as to which no Options have yet been
granted or which have been returned to the Plan upon cancellation or expiration
of an Option and the price per share of Common Stock covered by each such
outstanding Option, shall be proportionately adjusted for any increase or
decrease in the number of issued shares of Common Stock resulting from a stock
split, reverse stock split, stock dividend, combination or reclassification of
the Common Stock (including any change in the number of Shares of Common Stock
effected in connection with a change of domicile of the Company), or any other
increase or decrease in the number of issued shares of Common Stock effected
without receipt of consideration by the Company; provided, however, that
conversion of any convertible securities of the Company shall not be deemed to
have been "effected without receipt of consideration." Such adjustment shall be
made by the Administrator, whose determination in that respect shall be final,
binding and conclusive. Except as expressly provided herein, no issuance by the
Company of shares of stock of any class, or securities convertible into shares
of stock of any class, shall affect, and no adjustment by reason thereof shall
be made with respect to, the number or price of shares of Common Stock subject
to an Option.

(b) Dissolution or Liquidation. In the event of the dissolution or liquidation
of the Company that is not a Corporate Transaction, each outstanding Option will
terminate immediately upon the consummation of such dissolution or liquidation,
unless otherwise provided by the Administrator.

(c) Corporate Transactions; Change of Control. In the event of a Corporate
Transaction, including a Change of Control, the Administrator shall, as to
outstanding Options, either (i) provide that such Options shall be assumed by
the successor corporation or a Parent or Subsidiary of such successor
corporation (such entity, the "Successor Corporation") or that the Successor
Corporation shall substitute with respect to such Options equivalent options;
(ii) provide upon notice to Optionees that all Options, to the extent then
exercisable or to be exercisable as a result of the Change of Control, must be
exercised on or before a specified date (which date shall be at least five (5)
days from the date of the notice), after which the Options shall terminate; or
(iii) terminate each Option in its entirety in exchange for a payment of cash,
securities and/or other property equal to the excess of the Fair Market Value of
the Shares with respect to which the Option is vested and exercisable
immediately prior to the consummation of the transaction over the aggregate
exercise price thereof. In the event of a Change of Control, all conditions and
restrictions with respect to Restricted Shares shall lapse, except to the extent
such conditions and restrictions are assigned to the successor corporation (or
its Parent) in connection with the Change of Control.

For purposes of this Section 12(c), an Option shall be considered assumed,
without limitation, if, at the time of issuance of the stock or other
consideration upon a Corporate Transaction, each Optionee would be entitled to
receive upon exercise of an Option the same number and kind of shares of stock
or the same amount of property, cash or securities as the Optionee would have
been entitled to receive upon the occurrence of such transaction if the Optionee
had been, immediately prior to the transaction, the holder of the number of
Shares of Common Stock covered by the Option at such time (after giving effect
to any adjustments in the number of Shares covered by the Option as provided for
in this Section 12); provided however that if such consideration received in the
transaction is not solely common stock of the successor corporation or its
Parent, the Administrator may, with the consent of the successor corporation,
provide for the consideration to be received upon exercise of the Option to be
solely common stock of the successor corporation or its Parent equal to the Fair
Market Value of the per Share consideration received by holders of Common Stock
in the transaction.

(d) Certain Distributions. In the event of any distribution to the Company's
shareholders of securities of any other entity or other assets (other than
dividends payable in cash or stock of the Company) without receipt of
consideration by the Company, the Administrator may, in its discretion,
appropriately adjust the price per Share of Common Stock covered by each
outstanding Option to reflect the effect of such distribution.

13. Time of Granting Options. The date of grant of an Option shall, for all
purposes, be the date on which the Administrator makes the determination
granting such Option. Notice of the determination shall be given to each
Employee or Consultant to whom an Option is so granted within a reasonable time
after the date of such grant.

14. Amendment and Termination of the Plan.

(a) Amendment and Termination. The Board may amend or terminate the Plan from
time to time in such respects as the Board may deem advisable

(b) Effect of Amendment or Termination. Any such amendment or termination of the
Plan shall not adversely affect Options already granted (except to the extent
contemplated by such Options) and such Options shall remain in full force and
effect, unless mutually agreed otherwise between the Optionee and the Board (or
other body then administering the Plan), which agreement must be in writing and
signed by the Optionee and the Company.

15. Conditions Upon Issuance of Shares. Notwithstanding any other provision of
the Plan or any agreement entered into by the Company pursuant to the Plan, the
Company shall not be obligated, and shall have no liability for failure, to
issue or deliver any Shares under the Plan unless such issuance or delivery
would comply with the Applicable Laws, with such compliance determined by the
Company in consultation with its legal counsel.

As a condition to the exercise of an Option, the Company may require the person
exercising such Option to represent and warrant at the time of any such exercise
that the Shares are being purchased only for investment and without any present
intention to sell or distribute such Shares if, in the opinion of counsel for
the Company, such a representation is required by the Applicable Laws.

16. Reservation of Shares. The Company, during the term of this Plan, will at
all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.

17. Option Agreements. Options shall be evidenced by Option Agreements in such
forms as the Administrator shall from time to time approve.




--------------------------------------------------------------------------------


